DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/833334 filed on March 27, 2020 in which Claims 36-55 are presented for examination.

Status of Claims
Claims 1-35 have been cancelled.  Claims 36, 38, 39, 42, 43, 44, 46, 49, 50, 53 and 55 are rejected under Non-Statutory Double Patenting.  Claims 36-55 are rejected under 103.  


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on March 27, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 36, 38, 39, 43, 46, 49, 50, 53 and 55 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1, 2, 6, 13, 14 and 20 of U.S. Patent No. US 10,608,870.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

16/833334
10,608,870 (16/024502)
36
  A system, comprising: a plurality of replicas that collectively form a 
replica group, wherein the plurality of replicas store data on respective 
computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most 
first role for the replica group, and wherein, to attempt to assume the first 
role for the replica group, a candidate replica of the plurality of replicas is 
configured to: acquire a lock from an external lock manager, and responsive to acquisition of the lock: include, in a failover quorum, ones of the plurality 
of replicas other than the candidate replica identified to support the attempt 
of the candidate replica to assume the first role;  and assume the first role, 
based on a determination that a number of replicas included in the failover 
quorum meets or exceeds a pre-determined number of replicas. 


 A system, comprising: a plurality of computing nodes, each comprising at 
least one processor and memory, wherein the plurality of computing nodes is configured to implement a data storage service;  wherein the data storage service maintains data on behalf of one or more storage service clients, 
wherein maintaining the data comprises storing two or more replicas of the data 
on respective computing nodes in the system, wherein the two or more replicas make up a replica group, wherein the replica group maintains an indicator of its membership version, wherein the membership version is updated each time the 
membership of the replica group changes, wherein at most one of the replicas in the replica group can act as a master replica for the replica group at a time, and wherein replicas in the replica group that are not acting as the master replica act as slave replicas in the replica group;  wherein one of the two or 
more replicas is configured to attempt to assume a role of master replica for 

comprises: acquiring a lock associated with the replica group, wherein only one of the two or more replicas can hold the lock at a time;  gathering state information from at least some of the two or more replicas other than the one of the replicas;  for each of the at least some of the two or more replicas: determining, dependent on the state information, whether the replica supports the attempt to assume the role of master replica;  and in response to determining that the replica supports the attempt to assume the role of master replica, including the replica in a failover quorum;  and wherein the one of the replicas is further configured to: determine whether at least a 
pre-determined number of replicas are included in the failover quorum;  and 

determining that at least the pre-determined number of replicas are included in the failover quorum. 


 The system of claim 36, wherein to identify that a replica supports the 
attempt of the candidate replica to assume the first role, the candidate 
replica is configured to: determine that the replica has not seen a more recent 
value for the lock than a most recent lock value acquired by the candidate 
replica, wherein the most recent lock value is incremented each time the lock 
is acquired by a different replica. 

2
  The system of claim 1, wherein determining whether a replica supports an attempt to assume the role of master replica comprises one or more of: 
determining whether the replica has observed a more recent membership version for the replicas storing the data than a most recent membership version observed by the one of the replicas attempting to assume the role of master replica, wherein the membership version is incremented each time a membership change is made in the replica group;  determining whether the replica is no 
longer hosted on the computing node from which the state information for the replica is gathered;  or determining whether the replica has seen a more recent value for the lock than a most recent lock value observed by the one of the 
replicas attempting to assume the role of master replica, wherein the lock 
value is incremented each time the lock is acquired by a different replica. 


  The system of claim 36, the candidate replica further configured to: 
gather state information from at least some of the plurality of replicas other 
than the candidate replica until: the state information has been gathered from 
all of the plurality of replicas other than the candidate replica, it is 
determined that there are not enough replicas supporting the attempt to be 
pre-determined time limit is reached. 


 The method of claim 6, wherein said gathering comprises gathering state 
information until: the pre-determined number of replicas has been added to the failover quorum, state information has been gathered from all of the two or 
more replicas, it is determined that there are not enough replicas supporting 
the attempt to be able to add the pre-determined number of replicas to the 

 





43
  A computer-implemented method, comprising: attempting, by a candidate 
replica of a plurality of replicas that collectively form a replica group, to 
assume a first role for the replica group, wherein the plurality of replicas 
store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of 
replicas can perform the first role for the replica group, and wherein 
attempting to assume the first role comprises: acquiring a lock from an 
external lock manager, and responsive to acquiring the lock: including, in a 

replica identified to support the attempt of the candidate replica to assume 
the first role;  and assuming the first role in response to determining, based 
on a number of replicas included in the failover quorum meeting or exceeding a 
pre-determined number of replicas, that the candidate replica can assume the 
first role. 


  A method, comprising: performing by a computer: one of two or more replicas 
that make up a replica group attempting to assume a role of master replica for 
the replica group, wherein the replica group maintains an indicator of its 
membership version, wherein the membership version is updated each time the membership of the replica group changes, wherein the two or more replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the replicas in the replica group can act as a master replica for the wherein replicas in the replica group that are not acting as the master replica act as slave replicas in the replica group;  wherein attempting to assume the role of master replica comprises: indicating an intention to assume the role of master replica;  receiving credentials authorizing the attempt to assume the role of master replica, wherein when generated, the credentials are the highest credentials existing in the data store;  gathering state information from at 
least some of the two or more replicas other than the one of the replicas;  for each of the at least some of the two or more replicas: determining, dependent 
on the state information, whether the replica supports the attempt to assume the role of master replica, wherein said determining is further dependent on the received credentials;  and in response to determining that the replica 
supports the attempt to assume the role of master replica, including the 
replica in a failover quorum;  and the one of the replicas assuming the role of 
master replica for the replica group in response to determining that at least a 
pre-determined number of replicas are included in the failover quorum. 





46
The computer-implemented method of claim 43, further comprising: gathering 
state information from at least some of the plurality of replicas other than 
the candidate replica until: the state information has been gathered from all 
of the plurality of replicas other than the candidate replica, it is determined 

time limit is reached. 


 The method of claim 6, wherein said gathering comprises gathering state 
information until: the pre-determined number of replicas has been added to the failover quorum, state information has been gathered from all of the two or 
more replicas, it is determined that there are not enough replicas supporting 

failover quorum, or a pre-determined time limit is reached. 
 





49
  The computer-implemented method of claim 43, wherein the pre-determined 
number of replicas is expressed in terms of a number of replicas stored on 
computing nodes in each of a particular number of different locations. 

13
 The method of claim 6, wherein the pre-determined number of replicas is 
expressed in terms of a number of replicas stored on computing nodes in each of a particular number of different locations. 
 

50
  One or more non-transitory, computer-readable storage media storing 
program instructions that when executed on or across one or more processors 
first role for the replica group, wherein the plurality of replicas store data on respective computing nodes of a plurality of computing nodes that 
collectively implement a data store, wherein at most one of the plurality of 
replicas can perform the first role for the replica group, and wherein 
attempting to assume the first role comprises: acquiring a lock from an 
external lock manager, and responsive to acquiring the lock: including, in a 
failover quorum, ones of the plurality of replicas other than the candidate 
replica identified to support the attempt of the candidate replica to assume 
the first role;  and assuming, based on determining that a number of replicas 

replicas, the first role. 


 A non-transitory, computer-readable storage medium storing program 
instructions that when executed on one or more computers cause the one or more computers to perform: maintaining data in a distributed data store, wherein maintaining the data comprises maintaining two or more replicas of the data stored on respective computing nodes, wherein the two or more replicas make up 
a replica group, wherein the replica group maintains an indicator of its 
membership version, wherein the membership version is updated each time the membership of the replica group changes, wherein at most one of the replicas in the replica group can act as a master replica for the replica group at a time, 
and wherein replicas in the replica group that are not acting as the master replica act as slave replicas in the replica group;  one of the two or more replicas attempting to assume a role of master replica for the replica group, wherein said attempting to assume the role of master replica two or more replicas other than the one of the replicas;  for each of the at least some of the two or more replicas: determining, dependent on the state information, whether the replica supports the attempt to assume the role of master replica;  and in response to determining that the replica supports the attempt to assume the role of master replica, including the replica in a failover quorum;  in 
response to determining that at least a pre-determined number of replicas are 
included in the failover quorum, the one of the replicas: propagating metadata 
indicating an impending change of mastership for the replica group to the other replicas of the replica group;  determining whether the propagation of the metadata indicating an impending change of mastership meets a pre-determined 
durability requirement in the replica group;  and in response to determining that the propagation of the metadata indicating an impending change of mastership meets the pre-determined durability requirement in the replica group, assuming the role of master replica for the replica group. 





53
  The one or more non-transitory, computer-readable storage media of claim 50, wherein the program instructions, when executed on or across one or more processors, cause the one or more computers to further perform: gathering state information from at least some of the plurality of replicas other than the candidate replica until: the state information has been gathered from all 
that there are not enough replicas supporting the attempt to be able to add the pre-determined number of replicas to the failover quorum, or a pre-determined 
time limit is reached. 


  The method of claim 6, wherein said gathering comprises gathering state 
information until: the pre-determined number of replicas has been added to the failover quorum, state information has been gathered from all of the two or 
more replicas, it is determined that there are not enough replicas supporting 
the attempt to be able to add the pre-determined number of replicas to the 

 


  The one or more non-transitory, computer-readable storage media of claim 50, wherein the pre-determined number of replicas is expressed in terms of a number of replicas stored on computing nodes in each of a particular number of different locations. 

13
  The method of claim 6, wherein the pre-determined number of replicas is 
expressed in terms of a number of replicas stored on computing nodes in each of a particular number of different locations. 









The claims of US Patent No. 10,608,870 do not explicitly teach a first role in a replica group.
 teaches active replicas, in Paragraphs 29 and 30.  
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the claims of US Patent No. 10,608,870 with a first role in a replica group as taught by Andrade for the purpose failing over a master role in a replica group.


Claims 36, 38, 39, 42, 43, 44, 46, 49, 50, 53 of the instant application are rejected on the ground of obviousness-type nonstatutory double patenting as being unpatentable over Claims 1, 2, 6, 7, 13, 14 and 20 of U.S. Patent No. US 10,015,042.  Although the claims at issue are not identical, they are not patentably distinct from each other because the aforementioned claims of the instant application are rejected based on obviousness-type double patenting with regards to the aforementioned parent patent.
The following table summarizes claim mappings associated with the obviousness-type double patenting rejections:

16/833334
10,015,042 (15/179812)
36
replicas that collectively form a 
replica group, wherein the plurality of replicas store data on respective 
computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of replicas can perform a first role for the replica group, and wherein, to attempt to assume the first role for the replica group, a candidate replica of the plurality of replicas is configured to: acquire a lock from an external lock manager, and responsive to acquisition of the lock: include, in a failover quorum, ones of the plurality of replicas other than the candidate replica identified to support the attempt of the candidate replica to assume the first role;  and assume the first role, based on a determination that a number of replicas included in the 


computing nodes, each comprising at 
least one processor and memory, wherein the plurality of computing nodes is configured to implement a data storage service;  wherein the data storage service maintains data on behalf of one or more storage service clients, wherein maintaining the data comprises storing two or more replicas of the data on respective computing nodes in the system, wherein the two or more replicas make up a replica group, wherein the replica group maintains an indicator of 
its membership version, wherein the membership version is updated each time the membership of the replica group changes, wherein at most one of the replicas in the replica group can act as a master replica for the replica group at a time, 
and wherein replicas in the replica group that are not acting as the master replica act as slave replicas in the replica group;  wherein one of the two or more replicas is configured to attempt to assume a role of master replica for the replica group, and wherein attempting to assume the role of master replica comprises: acquiring a lock associated with the replica group, wherein only one 
of the two or more replicas can hold the lock at a time,  gathering state 
information from at least some of the two or more replicas other than the one 
of the replicas;  for each of the at least some of the two or more replicas: 
determining, dependent on the state information, whether the replica supports the attempt to assume the role of master replica;  and in response to determining that the replica supports the attempt to assume the role of master 

the replicas is further configured to: determine whether at least a 
pre-determined number of replicas are included in the failover quorum;  and 
assume the role of master replica for the two or more replicas in response to 
determining that at least the pre-determined number of replicas are included in the failover quorum. 


  The system of claim 36, wherein to identify that a replica supports the 
attempt of the candidate replica to assume the first role, the candidate 
replica is configured to: determine that the replica has not seen a more recent 
value for the lock than a most recent lock value acquired by the candidate 
replica, wherein the most recent lock value is incremented each time the lock 



  The system of claim 1, wherein determining whether a replica supports an attempt to assume the role of master replica comprises one or more of: 
determining whether the replica has observed a more recent membership version for the replicas storing the data than a most recent membership version 
observed by the one of the replicas attempting to assume the role of master replica, wherein the membership version is incremented each time a membership 
change is made in the replica group;  determining whether the replica is no 
longer hosted on the computing node from which the state information for the replica is gathered;  or determining whether the replica has seen a more recent value for the lock than a most recent lock value observed by the one of the replicas attempting to assume the role of master replica, wherein the lock 
value is incremented each time the lock is acquired by a different replica. 


  The system of claim 36, the candidate replica further configured to: 
gather state information from at least some of the plurality of replicas other 
than the candidate replica until: the state information has been gathered from 

determined that there are not enough replicas supporting the attempt to be able 
to add the pre-determined number of replicas to the failover quorum, or a 
pre-determined time limit is reached. 


  The method of claim 6, wherein said gathering comprises gathering state 
information until: the pre-determined number of replicas has been added to the failover quorum, state information has been gathered from all of the two or 

the attempt to be able to add the pre-determined number of replicas to the 
failover quorum, or a pre-determined time limit is reached. 
 



42
  The system of claim 36, wherein the pre-determined number of replicas is 
expressed in terms of a number of replicas stored on computing nodes in each of a particular number of different locations. 

13
  The method of claim 6, wherein the pre-determined number of replicas is 
expressed in terms of a number of replicas stored on computing nodes in each of a particular number of different locations. 

43
  A computer-implemented method, comprising: attempting, by a candidate 
replica of a plurality of replicas that collectively form a replica group, to 
first role for the replica group, wherein the plurality of replicas 
store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the plurality of 
replicas can perform the first role for the replica group, and wherein 
attempting to assume the first role comprises: acquiring a lock from an 
external lock manager, and responsive to acquiring the lock: including, in a 
failover quorum, ones of the plurality of replicas other than the candidate 
replica identified to support the attempt of the candidate replica to assume 
the first role;  and assuming the first role in response to determining, based 
on a number of replicas included in the failover quorum meeting or exceeding a 
pre-determined number of replicas, that the candidate replica can assume the 
first role. 


  A method, comprising: performing by a computer: one of two or more replicas 
that make up a replica group attempting to assume a role of master replica for 
wherein the replica group maintains an indicator of its 
membership version, wherein the membership version is updated each time the membership of the replica group changes, wherein the two or more replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store, wherein at most one of the replicas in the replica group can act as a master replica for the replica group at a time, and wherein replicas in the replica group that are not acting as the master replica act as slave replicas in the replica group;  wherein attempting to assume the role of master replica comprises: indicating an intention to assume the role of master replica;  receiving credentials authorizing the attempt to assume the 
role of master replica, wherein when generated, the credentials are the highest credentials existing in the data store;  gathering state information from at 
least some of the two or more replicas other than the one of the replicas;  for each of the at least some of the two or more replicas: determining, dependent 
on the state information, whether the replica supports the attempt to assume the role of master replica, wherein said determining is further dependent on the received credentials;  and in response to determining that the replica 
supports the attempt to assume the role of master replica, including the 
replica in a failover quorum;  and the one of the replicas assuming the role of 
master replica for the replica group in response to determining that at least a 



  The computer-implemented method of claim 43, wherein the replica group 
maintains an indicator of membership version, wherein identifying that a 
replica supports the attempt of the candidate replica to assume the first role comprises: determining that the replica has not observed a more recent 
membership version than a most recent membership version observed by the 
candidate replica, wherein the most recent membership version is incremented each time a membership change is made in the replica group. 

7
  The method of claim 6, wherein determining whether a replica supports an attempt to assume the role of master replica comprises one or more of: 
determining whether the replica has observed a more recent membership version for the replicas storing the data than a most recent membership version 
observed by the one of the replicas attempting to assume the role of master 
replica, wherein the membership version is incremented each time a membership 
change is made in the replica group;  determining whether the replica is no 
longer hosted on the computing node from which the state information for the replica is gathered;  or determining whether the replica has seen a more recent value for a lock associated with the replica group than a most recent lock 
value observed by the one of the replicas attempting to assume the role of master replica, wherein the most recent lock value observed by the one of the replicas attempting to assume the role of master replica is included in the received credentials. 



46
 The computer-implemented method of claim 43, further comprising: gathering 
state information from at least some of the plurality of replicas other than 
the candidate replica until: the state information has been gathered from all 
of the plurality of replicas other than the candidate replica, it is determined 
that there are not enough replicas supporting the attempt to be able to add 
time limit is reached. 


  The method of claim 6, wherein said gathering comprises gathering state 
information until: the pre-determined number of replicas has been added to the failover quorum, state information has been gathered from all of the two or 
more replicas, it is determined that there are not enough replicas supporting 
the attempt to be able to add the pre-determined number of replicas to the 






49
  The computer-implemented method of claim 43, wherein the pre-determined 
number of replicas is expressed in terms of a number of replicas stored on 
computing nodes in each of a particular number of different locations. 

13
  The method of claim 6, wherein the pre-determined number of replicas is 
expressed in terms of a number of replicas stored on computing nodes in each of a particular number of different locations.
50
  One or more non-transitory, computer-readable storage media storing 
program instructions that when executed on or across one or more processors 
cause the one or more processors to perform: attempting, by a candidate replica of a plurality of replicas that collectively form a replica group, to first role for the replica group, wherein the plurality of replicas store data 
on respective computing nodes of a plurality of computing nodes that 
collectively implement a data store, wherein at most one of the plurality of 
replicas can perform the first role for the replica group, and wherein 
attempting to assume the first role comprises: acquiring a lock from an 
external lock manager, and responsive to acquiring the lock: including, in a 
failover quorum, ones of the plurality of replicas other than the candidate 
replica identified to support the attempt of the candidate replica to assume 
the first role;  and assuming, based on determining that a number of replicas 
included in the failover quorum meets or exceeds a pre-determined number of 
replicas, the first role. 


  A non-transitory, computer-readable storage medium storing program 
instructions that when executed on one or more computers cause the one or more computers to perform: maintaining data in a distributed data store, wherein maintaining the data comprises maintaining two or more replicas of the data stored on respective computing nodes, wherein the two or more replicas make up 
a replica group, wherein the replica group maintains an indicator of its 
membership version, wherein the membership version is updated each time the membership of the replica group changes, wherein at most one of the replicas in the replica group can act as a master replica for the replica group at a time, 
and wherein replicas in the replica group that are not acting as the master replica act as slave replicas in the replica group;  one of the two or more replicas attempting to assume a role of master replica for the replica group, wherein said attempting to assume the role of master replica comprises: gathering state information from at least some of the two or more replicas other than the one of the 
response to determining that at least a pre-determined number of replicas are 
included in the failover quorum, the one of the replicas: propagating metadata 
indicating an impending change of mastership for the replica group to the other replicas of the replica group;  determining whether the propagation of the metadata indicating an impending change of mastership meets a pre-determined 
durability requirement in the replica group;  and in response to determining that the propagation of the metadata indicating an impending change of mastership meets the pre-determined durability requirement in the replica group, assuming the role of master replica for the replica group. 





53
  The one or more non-transitory, computer-readable storage media of claim 50, wherein the program instructions, when executed on or across one or more processors, cause the one or more computers to further perform: gathering state information from at least some of the plurality of replicas other than the candidate replica until: the state information has been gathered from all of the plurality of replicas other than the candidate replica, it is determined that there are not enough 
time limit is reached. 


  The method of claim 6, wherein said gathering comprises gathering state 
information until: the pre-determined number of replicas has been added to the failover quorum, state information has been gathered from all of the two or 
more replicas, it is determined that there are not enough replicas supporting 
the attempt to be able to add the pre-determined number of replicas to the 
failover quorum, or a pre-determined time limit is reached. 



55
  The one or more non-transitory, computer-readable storage media of claim 50, wherein the pre-determined number of replicas is expressed in terms of a number of replicas stored on computing nodes in each of a particular number of different locations. 

13
 The method of claim 6, wherein the pre-determined number of replicas is 
expressed in terms of a number of replicas stored on computing nodes in each of a particular number of different locations.






The claims of US Patent No. 10,015,042 do not explicitly teach a first role in a replica group.
 teaches active replicas, in Paragraphs 29 and 30.  
	Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to combine the claims of US Patent No. 10,015,042 with a first role in a replica group as taught by Andrade for the purpose failing over a master role in a replica group.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36, 41-43, 48-50 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golab (US Patent Application 2013/0110781) in view of Andrade (US Patent Application 2011/0083046).


Claim 36, Golab teaches a system, comprising: a plurality of replicas that collectively form a replica group (View Golab ¶ 18, 25; replica group), wherein the plurality of replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store (View Golab ¶ 11, 14; distributed transactional storage system), include, in a failover quorum, ones of the plurality of replicas other than the candidate replica identified to support the attempt of the candidate replica to assume the first role (View Golab ¶ 14; quorum of nodes). 

Golab does not explicitly teach wherein at most one of the plurality of replicas can perform a first role for the replica group, and wherein, to attempt to assume the first role for the replica group, a candidate replica of the plurality of replicas is configured to: acquire a lock from an external lock manager, and responsive to acquisition of the lock: include, in a failover quorum, ones of the plurality of replicas other than the candidate replica identified to support the attempt of the candidate replica to assume the first role; and assume the first role, based on a determination that a number of replicas included in the failover quorum meets or exceeds a pre-determined number of replicas.

(View Andrade ¶ 29, 30; active/inactive replica), and wherein, to attempt to assume the first role for the replica group, a candidate replica of the plurality of replicas is configured to: acquire a lock from an external lock manager, and responsive to acquisition of the lock (View Andrade ¶ 137; high availability policy): include, in a failover quorum, ones of the plurality of replicas other than the candidate replica identified to support the attempt of the candidate replica to assume the first role; and assume the first role, based on a determination that a number of replicas included in the failover quorum meets or exceeds a pre-determined number of replicas (View Andrade ¶ 30; primary control). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Golab with wherein at most one of the plurality of replicas can perform a first role for the replica group, and wherein, to attempt to assume the first role for the replica group, a candidate replica of the plurality of replicas is configured to: acquire a lock from an external lock manager, and responsive to acquisition of the lock: include, in a failover quorum, ones of the plurality of replicas other than the candidate replica identified to support the attempt of the candidate replica to assume the first role; and assume the first role, based on a determination that a number of replicas included in the failover quorum meets or exceeds a pre-determined number of replicas since it is known in the art that an inactive replica can become active (View Andrade ¶ 30). Such modification would have allowed an inactive replica to assume a master role.


Claim 41, most of the limitations of this claim has been noted in the rejection of Claim 36.  Andrade further teaches the attempt to assume the first role for the replica group is performed in response to: a failure of a current replica performing the first role, a failure of a computing node on which the current replica performing the first role is hosted, a communication failure between the current replica performing the first role and one or more other components of the data store, or a membership change in the replica group (View Andrade ¶ 29, 30; second replica becomes active). 

Claim 48 is the method corresponding to the system of Claim 41 and is therefore rejected under the same reasons set forth in the rejection of Claim 41.

Claim 42, most of the limitations of this claim has been noted in the rejection of Claim 36.  Golab further teaches the pre-determined number of replicas is expressed in terms of a number of replicas stored on computing nodes in each of a particular number of different locations (View Golab ¶ 32; specified number of replicas).



Claim 55 is the medium corresponding to the system of Claim 42 and is therefore rejected under the same reasons set forth in the rejection of Claim 42.

Claim 43, Golab teaches wherein the plurality of replicas store data on respective computing nodes of a plurality of computing nodes that collectively implement a data store (View Golab ¶ 11, 14; distributed transactional storage system), and responsive to acquiring the lock: including, in a failover quorum, ones of the plurality of replicas other than the candidate replica identified to support the attempt of the candidate replica to assume the first role (View Golab ¶ 14; quorum of nodes).

Golab does not explicitly teaches attempting, by a candidate replica of a plurality of replicas that collectively form a replica group, to assume a first role for the replica group, wherein at most one of the plurality of replicas can perform the first role for the replica group, and wherein attempting to assume the first role comprises: acquiring a lock from an external lock manager, and assuming the first role in response to determining, based on a number of replicas included in the failover quorum meeting or exceeding a pre-determined number of replicas, that the candidate replica can assume the first role.

 However, Andrade teaches attempting, by a candidate replica of a plurality of replicas that collectively form a replica group, to assume a first role for the replica group (View Andrade ¶ 29, 30; active/inactive replica), wherein at most one of the plurality of replicas can perform the first role for the replica group, and wherein attempting to assume the first role (View Andrade ¶ 29, 30; active/inactive replica) comprises: acquiring a lock from an external lock manager (View Andrade ¶ 137; high availability policy), and assuming the first role in response to determining, based on a number of replicas included in the failover quorum meeting or exceeding a pre-determined number of replicas, that the candidate replica can assume the first role (View Andrade ¶ 30; primary control).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Golab with attempting, by a candidate replica of a plurality of replicas that collectively form a replica group, to assume a first role for the replica group, wherein at most one of the plurality of replicas can perform the first role for the replica group, and wherein attempting to assume the first role comprises: acquiring a lock from an external lock manager, and assuming the first role in response to determining, based on a number of replicas included in the failover quorum meeting or exceeding a pre-determined number of replicas, that the candidate replica can assume the first role since it is known in the art that an inactive replica can become active (View Andrade ¶ 30). Such modification would have allowed an inactive replica to assume a master role.

Claim 50 is the medium corresponding to the system of Claim 43 and is therefore rejected under the same reasons set forth in the rejection of Claim 43.

Claim(s) 37, 44 and 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golab (US Patent Application 2013/0110781) in view of Andrade (US Patent Application 2011/0083046) in view of Little (US Patent Application 2012/0179791) and in further view of Dash (US Patent Application 2011/0161335).


Claim 37, most of the limitations of this claim has been noted in the rejection of Claim 36.  Andrade further teaches identify that a replica supports the attempt of the candidate replica to assume the first role (View Andrade ¶ 30; primary control).

The combination of teachings above do not explicitly teach the replica group maintains an indicator of membership version, and to the candidate replica is configured to: determine that the replica has not observed a more recent membership version than a most recent membership version observed by the candidate replica, wherein the most recent membership version is incremented each time a membership change is made in the replica group.

However, Little teaches the replica group maintains an indicator of membership version (View Little ¶ 23, 24; replica manager); wherein the most recent membership version is incremented each time a membership change is made in the replica group (View Little ¶ 22, 23, 24; membership updated).

(View Little ¶ 23, 24). Such modification would have allowed a replica group to be maintained.

The combination of teachings above do not explicitly teach the candidate replica is configured to: determine that the replica has not observed a more recent membership version than a most recent membership version observed by the candidate replica, wherein the most recent membership version is incremented each time a membership change is made in the replica group.

However, Dash teaches the candidate replica is configured to: determine that the replica has not observed a more recent membership version than a most recent membership version observed by the candidate replica (View Dash ¶ 56; quorum of servers not updated).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the candidate replica is configured to: determine that the replica has not observed a more recent membership version than a most recent membership version observed by the candidate replica since it is known in (View Dash ¶ 56). Such modification would have allowed the number or replicas to be maintained.

Claim 44 is the method corresponding to the system of Claim 37 and is therefore rejected under the same reasons set forth in the rejection of Claim 37.

Claim 51 is the medium corresponding to the system of Claim 37 and is therefore rejected under the same reasons set forth in the rejection of Claim 37.

Claim(s) 38, 45 and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golab (US Patent Application 2013/0110781) in view of Andrade (US Patent Application 2011/0083046) in view of Dash (US Patent Application 2011/0161335) and in further view of Frietas (US Patent 6,105,099).

Claim 38, most of the limitations of this claim has been noted in the rejection of Claim 36.  Andrade further teaches identify that a replica supports the attempt of the candidate replica to assume the first role (View Andrade ¶ 30; primary control).

The combination of teachings above do not explicitly teach the candidate replica is configured to: determine that the replica has not seen a more recent value for the lock than a most recent lock value acquired by the candidate replica, wherein the most recent lock value is incremented each time the lock is acquired by a different replica.

(View Dash ¶ 56; quorum of servers not updated).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the candidate replica is configured to: determine that the replica has not seen a more recent value for the lock than a most recent lock value acquired by the candidate replica since it is known in the art that the quorum of server is not updated (View Dash ¶ 56). Such modification would have allowed the number or replicas to be maintained.

The combination of teachings above do not explicitly teach wherein the most recent lock value is incremented each time the lock is acquired by a different replica.

However, Freitas teaches wherein the most recent lock value is incremented each time the lock is acquired by a different replica (View Freitas Col. 1, Lines 65-67; lock table list). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with wherein the most recent lock value is incremented each time the lock is acquired by a different replica since it is known in the art that the lock table list can be updated (View Freitas Col. 1, Lines 65-67). Such 

Claim 45 is the method corresponding to the system of Claim 38 and is therefore rejected under the same reasons set forth in the rejection of Claim 38.

Claim 52 is the medium corresponding to the system of Claim 38 and is therefore rejected under the same reasons set forth in the rejection of Claim 38.

Claim(s) 39, 40, 46, 47, 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Golab (US Patent Application 2013/0110781) in view of Andrade (US Patent Application 2011/0083046) in view of Little (US Patent Application 2012/0179791) and in further view of Vivian (US Patent Application 2012/0030508).


Claim 39, most of the limitations of this claim has been noted in the rejection of Claim 36.  The combination of teachings above do not explicitly teach the candidate replica further configured to: gather state information from at least some of the plurality of replicas other than the candidate replica until: the state information has been gathered from all of the plurality of replicas other than the candidate replica, it is determined that there are not enough replicas supporting the attempt to be able to add the pre-determined number of replicas to the failover quorum, or a pre-determined time limit is reached.

However, Little teaches gather state information from at least some of the plurality of replicas other than the candidate replica until (View Little ¶ 16; group system states): the state information has been gathered from all of the plurality of replicas other than the candidate replica (View Little ¶ 16; group system states)

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with gather state information from at least some of the plurality of replicas other than the candidate replica until: the state information has been gathered from all of the plurality of replicas other than the candidate replica since it is known in the art that state information for a group of replicas can be determined (View Little ¶ 16). Such modification would have allowed the state information of the replicas can be collected.

The combination of teachings above do not explicitly teach it is determined that there are not enough replicas supporting the attempt to be able to add the pre-determined number of replicas to the failover quorum, or a pre-determined time limit is reached.

However, Vivian teaches it is determined that there are not enough replicas supporting the attempt to be able to add the pre-determined number of replicas to the failover quorum, or a pre-determined time limit is reached (View Vivian ¶ 32; no quorum available). 

(View Vivian ¶ 32). Such modification would have allowed the number or replicas to be maintained.

Claim 46 is the method corresponding to the system of Claim 39 and is therefore rejected under the same reasons set forth in the rejection of Claim 39.

Claim 53 is the medium corresponding to the system of Claim 39 and is therefore rejected under the same reasons set forth in the rejection of Claim 39.

Claim 40, most of the limitations of this claim has been noted in the rejection of Claim 39.  Golab further teaches to identify that a replica supports the attempt of the candidate replica to assume the first role, the candidate replica is configured to: determine that the replica is hosted on a computing node from which state information for the replica is gathered (View Golab ¶ 18; computer network). 


Claim 47 is the method corresponding to the system of Claim 40 and is therefore rejected under the same reasons set forth in the rejection of Claim 40.

Claim 54 is the medium corresponding to the system of Claim 40 and is therefore rejected under the same reasons set forth in the rejection of Claim 40.

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SARAI E BUTLER/Primary Examiner, Art Unit 2114